CASTLE BRANDS INC.
122 East 42nd Street
Suite 4700
New York, NY 10168

July 26, 2011

Mr. John Glover
[Address]

Dear John:

This letter agreement constitutes an amendment to the Employment Agreement dated
as of January 24, 2008, as previously amended (the “Agreement”), between Castle
Brands Inc. (the “Company”) and John Glover (the “Executive”). The Company and
Executive wish to amend the Agreement as set forth below. Unless otherwise
defined herein, capitalized terms used herein shall have the meanings ascribed
thereto in the Agreement.

A. The Agreement is amended in the following respects:

1. Section 3 of the Agreement is amended by deleting the date “February 3, 2012”
and inserting in its place the date “March 31, 2014”. The final sentence of
Section 3 is deleted and the following sentence is inserted in its place:

“At the end of the term, if the Company does not offer to renew Executive’s
employment hereunder for an additional two (2) years, on substantially the same
terms, the Company shall continue to pay to Executive his Base Salary and
benefits for a period of six (6) months after expiration of the Term.”

2. Section 6(f) of the Agreement is amended to read in its entirety as follows:

“Change of Control.” A “Change of Control” shall have occurred if: (i) any
person (as such term is used in Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) becomes the “beneficial owner” (as
determined pursuant to Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing more than thirty-five percent (35%) of
the aggregate voting power of the Company’s then outstanding securities, other
than by acquisition directly from the Company; (ii) there has been a merger or
equivalent combination involving the Company after which forty-nine percent 
(49%) or more of the voting stock of the surviving corporation is held by
persons other than former shareholders of the Company; (iii) during any period
of two consecutive years, individuals who at the beginning of such period were
members of the Board of Directors of the Company cease for any reason to
constitute at least a majority thereof (unless the appointment, election or the
nomination for election by the Company’s stockholders, of each director elected
during such consecutive two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period); or (iv) the Company sells or disposes of all or
substantially all of its assets; provided, however, that the foregoing subclause
(i) shall not apply to any acquisition of the Company’s securities by
Dr. Phillip Frost, any member of his immediate family, any “person” or “group”
(as used in Section 13(d)(3) of the Exchange Act) that is controlled by
Dr. Frost or any member of his immediate family, any beneficiary of the estate
of Dr. Frost, or any trust, partnership; corporate or other entity controlled by
any of the foregoing. In the event that the employment of Executive is
terminated following or in connection with a Change of Control either by the
Executive for Good Reason or by the Company or its successor without Cause, all
unvested stock options will vest without further action on the date of
termination and all stock options shall be exercisable during the remainder of
their original terms.”

B. This letter agreement constitutes an amendment to and a modification of the
Agreement and shall for all purposes be considered a part of the Agreement.
Except as amended hereby, the Agreement is confirmed and ratified in all
respects and shall remain in full force and effect.

Please indicate your agreement with the foregoing by countersigning two copies
of this letter agreement in the space provided below and returning one of such
copies to us.

Very truly yours,

CASTLE BRANDS INC.

                 
 
  By:   /s/ Richard J. Lampen    
 
           
 
      Richard J. Lampen
President and Chief Executive Officer The foregoing letter agreement         is
consented and agreed to as         of the date first above written.         By:
 
/s/ John Glover
 
 
   
 
 
 
   
John Glover
 
 


